11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Applied Chemical Magnesias Corporation
            Appellant
Vs.                  No. 11-04-00166-CV -- Appeal from Ector County
Cromeens, Hollomon & Sibert, Inc. d/b/a
Cisco Ford Equipment   
            Appellee
 
            Applied Chemical Magnesias Corporation has filed in this court a motion to dismiss its
appeal.  In its motion, Applied Chemical states that it no longer wishes to prosecute this appeal.  The
motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
October 14, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.